UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2251


TERRY REGAN,

                Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security,

                Defendant – Appellee,

          and

MICHAEL J. ASTRUE, Commissioner of Social Security,

                Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever, III,
Chief District Judge. (7:12-cv-00136-D)


Submitted:   June 26, 2014                       Decided:   July 22, 2014


Before WYNN and    DIAZ,     Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William   Lee   Davis,   III,  Lumberton,   North  Carolina,   for
Appellant.    Thomas G. Walker, United States Attorney, R. A.
Renfer, Jr., Assistant United States Attorney, Todd J. Lewellen,
Special   Assistant   United  States   Attorney,  Raleigh,   North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Terry      Regan    appeals        the     district       court’s       order

adopting    the    magistrate     judge’s      recommendation         to    affirm,    as

supported     by      substantial        evidence,       the      Social      Security

Administration        Appeals     Council’s          decision        to     adopt     the

Administrative Law Judge’s denial of Regan’s applications for

disability       benefits.         Our    review        of     the    Commissioner’s

disability determination is limited to evaluating whether the

findings are supported by substantial evidence and whether the

correct law was applied.          See Johnson v. Barnhart, 434 F.3d 650,

653 (4th Cir. 2005).            “Substantial evidence is such relevant

evidence    as    a   reasonable      mind     might    accept       as    adequate   to

support a conclusion.”          Id. (internal quotation marks omitted).

We do not reweigh evidence or make credibility determinations in

evaluating       whether    a   decision       is     supported      by    substantial

evidence; “[w]here conflicting evidence allows reasonable minds

to differ as to whether a claimant is disabled,” we defer to the

Commissioner’s        decision.          Id.        (internal     quotation         marks

omitted).

            Against     this    framework,      we     have   thoroughly      reviewed

the   parties’        briefs,   the      administrative         record,       and     the

materials submitted in the joint appendix, and we discern no

reversible error.          Accordingly, we affirm the district court’s

judgment.        See Regan v. Colvin, No. 7:12–cv–00136–D (E.D.N.C.

                                          3
Sept. 17, 2013).        We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented    in   the

materials     before   this   court   and   argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                       4